Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1) and Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022.
Regarding claim 1, Hsiao teaches a method for manufacturing a planar light source, the method comprising: preparing a wiring substrate (20, figs. 1-8) including a first region that includes a light source placement section; preparing a light guide plate (30’, paragraph [0034]) including a first major surface, a second major surface opposite to the first major surface, and a first hole extending from the first major surface to the second major surface; disposing a light source (40, paragraph [0033]) on the light-reflective member at the light source placement section, and bonding the light source on the wiring substrate; after bonding the light source on the wiring substrate, disposing the light guide plate on the wiring substrate to cause the wiring substrate and the second major surface of the light guide plate to face each other to cause the light source to be positioned in the first hole (figs. 7 and 8); and after disposing the light guide plate on the wiring substrate, disposing a first light-transmitting member (60, figs. 7 and 8) in the first hole.  
Hsiao does not teach disposing a light-reflective member in the first region of the wiring substrate.
In the same field of endeavor, Wei teaches disposing a light-reflective member (3, paragraph [0088], fig. 17) in the first region of the wiring substrate (2), for the known benefit of reflecting light upward and thus, increasing light extraction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a light-reflective member in the first region of the wiring substrate for the known benefit of reflecting light upward and thus, increasing light extraction.
Regarding claim 4, Wei teaches the method according to claim 1, wherein the light-reflective member has a greater surface area (fig. 17) than a surface area of the first hole of the light guide plate.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1) and Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022 as applied to claim 1 above, and further in view of Lee (PG Pub 2013/0328094 A1).
Regarding claim 2, the previous combination remains as applied in claim 1.
The previous combination does not teach the preparing the light guide plate includes preparing a stacked structure body.
In the same field of endeavor, Lee teaches the preparing the light guide plate includes preparing a stacked structure body, the stacked structure body includes the light guide plate (31, fig. 37) and a light-reflecting sheet (21, paragraph [0048]), the light-reflecting sheet is bonded (with adhesive, paragraph [0110]) to the second major surface of the light guide plate and includes a second hole at a position overlapping the first hole, and the stacked structure body includes a through-hole including the first and second holes, for the benefit of increasing reflecting efficiency (paragraph [0048]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to prepare the light guide plate including preparing a stacked structure body, the stacked structure body included the light guide plate and a light-reflecting sheet, the light-reflecting sheet was bonded to the second major surface of the light guide plate and included a second hole at a position overlapping the first hole, and the stacked structure body included a through-hole including the first and second holes, for the benefit of increasing reflecting efficiency.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1) and Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022 as applied to claim 1 above, and further in view of Liu et al (PG Pub 2016/0190406 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
The previous combination does not teach the light-reflective member using at least one selected from the group consisting of bonding a resin sheet, printing, and inkjet.
In the same field of endeavor, Liu teaches the light-reflective member (440’, fig. 7D) using at least one selected from the group consisting of bonding a resin sheet, printing (screen printing, paragraph [0043]), and inkjet, for the benefit of achieving ease of handling the light-reflective member (paragraph [0043]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the light-reflective member using at least one selected from the group consisting of bonding a resin sheet, printing, and inkjet, for the benefit of achieving ease of handling the light-reflective member.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1) and Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022 as applied to claim 1 above, and further in view of Chakraborty (PG Pub 2009/0194775 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
The previous combination does not teach forming a first light-modulating member on the first light-transmitting member, the first light-modulating member including a light-diffusing agent.
In the same field of endeavor, Chakraborty teaches a first light-modulating member (roughening outer surface of lens 50, fig. 3A, paragraphs [0062][0034]) on the first light-transmitting member (50), the first light-modulating member including a light-diffusing agent (scattering light, paragraphs [0062][0034]), for the benefit of providing light uniformity (paragraphs [0062][0034]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a first light-modulating member on the first light-transmitting member, the first light-modulating member including a light-diffusing agent, for the benefit of providing light uniformity.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1) and Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022 as applied to claim 1 above, and further in view of Suehiro et al (PG Pub 2006/0261364 A1) and Ueda et al (PG Pub 2017/0279019 A1).
Regarding claim 8, the previous combination remains as applied in claim 1.
Furthermore, Hsiao teaches the method according to claim 1, wherein the light source includes: a light-emitting element including a first surface, a second surface opposite to the first surface, and a side surface between the first surface and the second surface (40, figs. 1-8)
The previous combination does not teach the details of the light-emitting element.
In the same field of endeavor, Suehiro teaches a light-emitting element including a semiconductor stacked body (fig. 2b) including a first surface, a second surface opposite to the first surface, and a side surface between the first surface and the second surface, and an electrode located (5012a, fig. 84) at the second surface, for the benefit of providing a flip chip and preventing wire collapse (paragraph [0130]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light source to include: a light-emitting element including a semiconductor stacked body including a first surface, a second surface opposite to the first surface, and a side surface between the first surface and the second surface, and an electrode located at the second surface, for the benefit of providing a flip chip and preventing wire collapse.
Hsiao does not teach a second member covering the side surface of the semiconductor stacked body.
Suehiro further teaches a second member (5013, fig. 84) covering the side surface of the semiconductor stacked body (5012), for the benefit of absorbing stress (paragraph [0522]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second light-transmitting member covering the side surface of the semiconductor stacked body for the benefit of absorbing stress.
Suehiro does not explicitly teach the second member to be light-transmitting.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second member light-transmitting, for the known benefit of allowing light to be extracted.
Hsiao does not teach a cover member covering the second surface of the semiconductor stacked body and leaving the electrode exposed.  
In the same field of endeavor, Ueda teaches a cover member (insulating reflective layer 38, figs. 6 and 34, paragraph [0091]) covering the second surface of the semiconductor stacked body and leaving the electrode exposed, for the known benefits of reflecting light upward and thus increasing light extraction and preventing shorting of the two electrodes (31 and 32) of the light emitting elements.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a cover member covering the second surface of the semiconductor stacked body and leaving the electrode exposed for the known benefits of reflecting light upward and thus increasing light extraction and preventing shorting of the two electrodes of the light emitting elements.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (PG Pub 2010/0182792 A1), Wei et al (CN 103700758), a reference submitted by Applicant on April 7, 2022, Suehiro et al (PG Pub 2006/0261364 A1) and Ueda et al (PG Pub 2017/0279019 A1) as applied to claim 8 above, and further in view of Chakraborty (PG Pub 2009/0194775 A1).
Regarding claim 9, the previous combination remains as applied in claim 8.
The previous combination does not teach the light source includes a second light-modulating member above the first surface of the semiconductor stacked body, and the second light-modulating member includes a light-diffusing agent.
In the same field of endeavor, Chakraborty teaches the light source includes a second light-modulating member (roughening outer surface of lens 50, fig. 3A, paragraphs [0062][0034]) above the first surface of the light emitting element (32), and the second light-modulating member includes a light-diffusing agent(scattering light, paragraphs [0062][0034]), for the benefit of providing light uniformity (paragraphs [0062][0034]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light source to include a second light-modulating member above the first surface of the semiconductor stacked body, and the second light-modulating member includes a light-diffusing agent, for the benefit of providing light uniformity.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the preparing the stacked structure body includes preparing a first stacked structure body, the first stacked structure body includes: a first light guide plate that includes the first and second major surfaces but does not include the first hole; and a first light-reflecting sheet that is bonded to the second major surface of the first light guide plate but does not include the second hole, the first stacked structure body does not include the through-hole, and the preparing the stacked structure body includes forming the through-hole through the first stacked structure body in a stacking direction to include the first hole of the light 32 guide plate and the second hole of the light-reflecting sheet” (claim 3) nor
“the thick film portion is located at the light source placement section and is thicker than a portion between the wiring substrate and the second major surface of the light guide plate” (claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899